Citation Nr: 0123444	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  98-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1972 to October 
1973.

In April 1986, the Board of Veterans' Appeals (Board) denied 
service connection for residuals of a back injury.  In May 
1996, the Board determined that there was no new and material 
evidence to reopen the claim for service connection for a 
back disorder and denied a claim for service connection for a 
psychiatric disability, including PTSD, as not well grounded.

In January 1997, the veteran submitted an application to 
reopen the claims for service connection for a back disorder 
and a psychiatric disability, including PTSD.  This appeal 
came to the Board from a February 1997 RO rating decision 
that determined the veteran had not submitted new and 
material evidence to reopen those claims.  In February 1999, 
the Board denied both claims.

The veteran then appealed the February 1999 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  He also appointed an attorney, to represent him 
before the Court and VA.  In a March 2001 order, the Court 
vacated the February 1999 Board decision and remanded the 
case for further adjudication after considering a July 2000 
motion for affirmance of the Board's decision from the 
counsel for VA and an August 2000 brief from the attorney for 
the veteran.  

In a May 2001 letter, the Board asked the veteran's attorney 
whether she wanted to submit additional argument and/or 
evidence.  In an August 2001 letter, the attorney requested a 
remand of the case to the RO pursuant to the March 2001 Court 
order and for compliance with the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and codified as amended at 5102, 
5103, 5106 and 5107) (West Supp. 2001).



REMAND

Copies of the July 2000 motion for affirmance submitted by 
the counsel for VA, the August 2000 brief from the veteran's 
attorney, the May 2001 Board letter, and the August 2001 
letter from the veteran's attorney have been placed in the 
claims folder.  After review of the record and Court 
instructions, it is the determination of the Board that 
additional adjudicative action is required, as detailed 
below.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations, in pertinent part, 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In cases involving the determination of whether new and 
material evidence has been submitted, the RO should advise 
the veteran of the evidence needed to substantiate his claims 
and assist him in obtaining any relevant evidence, such as 
the medical reports of his treatment in the 1970's and 1980's 
and the medical evidence used in connection with his claim 
for disability benefits from the Social Security 
Administration (SSA) noted in the August 2000 brief from the 
veteran's attorney, the VA and private medical reports of 
record, and the hearing testimony of record.  The RO should 
ask the veteran to provide specific information concerning 
his treatment at the Mount Carmel Medical Center, Chillicothe 
VA Medical Center (VAMC), Columbus VA Outpatient Clinic, and 
Grant Hospital, and from Dr. Judith Box and Dr. Chu.  The RO 
should also obtain reports of the veteran's treatment in the 
possession of the SSA.

Service medical records show that the veteran was treated for 
back and mental problems in service.  The post-service 
medical records show that he currently has back and 
psychiatric disabilities.  Where there is a reasonable 
possibility that a current condition is related to a 
condition experienced in service, VA should seek a medical 
opinion as to whether the current claimed condition is in any 
way related to or a residual of the condition experienced in 
service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  In view 
of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for back and psychiatric 
problems since separation from service.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed, including 
the providers of his medical treatment in 
the 1970's and 1980's noted above.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.  Any records received should be 
associated with the claims folder.

2.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency related to the 
veteran's award of SSA disability 
benefits.  A copy of that agency's 
decision regarding disability benefits 
should also be obtained.  Any records 
received should be associated with the 
claims folder.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, and implementing 
regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements are fully 
complied with and satisfied.  

6.  The RO should review the veteran's 
application to reopen claims for service 
connection for psychiatric and back 
disorders.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his attorney.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




